Citation Nr: 1436436	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an acquired respiratory disability, to include blastomycosis.

2.  Entitlement to service connection for an innocently acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to nonservice-connected VA pension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1968.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.  

The Board previously remanded the claims of service connection for an acquired respiratory condition, to include blastomycosis, and an acquired psychiatric disorder, to include PTSD, in July 2012.  The matter now returns to the Board for further appellate consideration.  

The December 2008 rating decision also denied the claim for nonservice-connected VA pension.  The Veteran filed a timely December 2008 Notice of Disagreement (NOD) as to issue, and a Statement of the Case (SOC) has not yet been issued.  

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant documents in Virtual VA.  

The issues of service connection for an innocently acquired psychiatric condition, to include PTSD, and entitlement to nonservice-connected VA pension are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The recently demonstrated blastomycosis is not shown to be due to an event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's an acquired respiratory disability manifested by blastomycosis is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

VA provided pre-adjudicatory notice to the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, including notice of the evidence that is to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available pertinent evidence needed to substantiate the claim of entitlement to service connection for a respiratory condition, to include blastomycosis.  

Although the Veteran submitted copies of some records related to his service, the RO was unable to obtain a complete copy of the service treatment records (STRs) from the National Personnel Records Center (NPRC).  Under these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  

When VA determines that further efforts to obtain Federal records would be futile, it must provide the claimant with oral or written notice of that fact, including the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain them, a description of any further action VA will take regarding the claim, and a notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

In addition, when VA is unable to produce records that were once in its custody, an explanation should be given as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

The RO complied with these requirements.  It made a formal finding of the unavailability of these records in a November 2008 memorandum, detailing the appropriate efforts made to obtain the STRs.  

In a June 2008 letter and a November 2008 telephone call, the RO explained its efforts to obtain the STRs, identified alternative sources of evidence, and offered to assist in obtaining them.  The RO did obtain the Veteran's service personnel records.  

Additionally, the Veteran has not asserted that he received treatment for a respiratory disorder during service, and the relevance any missing STRs is therefore reduced.  Although the Board directs additional attempts to obtain records from the time of the Veteran's service in the remand hereinbelow, those records are related to psychiatric treatment, evaluation, and hospitalization.  

As such, they are not stored with the Veteran's other service records, and have no reasonable possibility of substantiating the Veteran's claim of service connection for a respiratory condition.  

VA obtained the identified post-service private and VA treatment records, as well as records from the Social Security Administration (SSA).  

The Veteran was provided a relevant examination in August 2012.  The examiner, who was an M.D., reviewed the claims file, examined the Veteran, described the Veteran's disability in detailed, and provided an analysis to support his conclusions.  Therefore, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The August 2012 examination also satisfies the Board's July 2012 remand for an examination for pulmonary disorders, and the Appeals Management Center substantially complied with the Board's remand as to the issue of service connection for an acquired respiratory condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For these reasons, the Board finds that VA has complied with its notification and assistance requirements as they relate to the claim of entitlement to service connection for a respiratory disability.  This claim is thus ready to be considered on the merits.  

The Veteran contends that his respiratory disability is related to service, to include claimed exposure to asbestos.  The Veteran has not reported receiving treatment for any respiratory conditions during service.  The Veteran submitted a treatise discussing community-acquired pneumonia and identifying Blastomyces dermatitidis as a less common fungi that can cause pneumonia.  

The VA treatment records show that the Veteran was first diagnosed with pulmonary blastomycosis in October 2006 and that he suffered a reactivation of pulmonary blastomycosis in March 2008.  

Regarding the history of pulmonary symptoms, in a September 2006 VA pulmonary consultation, the Veteran reported a history of smoking for almost 40 years, denied any unusual exposures or frequent pneumonias, although he reported having a few "walking" pneumonias several years ago and having tuberculosis over 20 years earlier.  He reported having symptoms of fever, shortness of breath, productive cough, fatigue, loss of appetite, weight loss, chills and night sweats for about two months.  

An October 2006 infection disease consultation noted that pathology showed large yeasts consistent with Blastomyces and that the Veteran's clinical picture was consistent with progressive pulmonary blastomycosis.  

The August 2012 VA examiner noted the previous diagnosis of blastomycosis.  The August 2012 chest x-ray studies were reviewed, and no other respiratory conditions were diagnosed.  The examiner opined that it was less than likely that the Veteran's pulmonary condition of blastomycosis was incurred in service.  

The examiner explained that blastomycosis in 2006 was more than likely acute and inhalational, not a latent disease "activated" from military service because inhalation of spores from soil is the primary mode of transmission in the state of Arkansas and the Mississippi River Valley area generally.  There is no medical opinion to the contrary.  

To the extent that the Veteran is not competent to opine as to the complex medical question of how exposure to certain chemicals affects the development of disease processes in the lungs, the specific opinion of the trained medical professional who conducted the August 2012 VA respiratory examination is of greater probative weight than the Veteran's more general lay statements.  

As the preponderance of the evidence thus reflects that blastomycosis is not related to service, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired respiratory condition, to include blastomycosis, is denied.  


REMAND

Regarding the issue of service connection for an innocently acquired psychiatric disorder, to include PTSD, another remand is required to ensure that all relevant records have been obtained and to ensure compliance with the Board's previous remand directives.  See Stegall, 11 Vet. App. at 271.  

In a November 2007 VA Mental Health Clinic diagnostic assessment, the Veteran reported that, after he attempted suicide while on active duty in 1968, he was hospitalized for 30 days.  

Additionally, a November 1968 correspondence regarding the Veteran's discharge by reason of unsuitability noted an enclosure of a psychiatric evaluation.  Appropriate efforts must be made to obtain any records of treatment or hospitalization for, or evaluation of, any psychiatric conditions during service.  

In its July 2012 remand, the Board directed that the Veteran be provided a mental disorders examination and asked the examiner - for each diagnosis offered - to provide an opinion as to whether it was at least as likely as not that the condition began during or was related to active service.  A relevant examination was provided in August 2012.  The examiner diagnosed PTSD and opined that it was less likely as not that it was related to his active duty and explained that his PTSD symptoms were based on post-military incidents, specifically, the Veteran running over and fatally wounding a child and severe domestic violence situations.  

Regarding an innocently acquired psychiatric disability other than PTSD, the Board finds that the examination report was inadequate and therefore remand was required.  The examiner utilized the form for an "Initial Post Traumatic Stress Disorder" examination.  The examiner diagnosed PTSD and noted that the Veteran did not have more than one diagnosed mental disorder.  

However, the examiner did not explain why the Veteran did not meet the criteria for diagnosis of a mental disorder other than PTSD.  Notably, the Veteran had previously been diagnosed with adjustment disorder with depressed mood, dysthymic disorder, intercurrent major depression, and alcohol dependency in early remission.  

Given the examiner's focus on PTSD and her sparse discussion of a non-PTSD condition, it is unclear whether she understood that she was obligated to opine as to whether any PTSD or non-PTSD condition was related to service.  See Albertson v. Gibson, No. 13-0325, 2014 WL 3720449, at *8 (Vet. App. July 29, 2014) (Bartley, J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single-judge decisions may be relied upon for any persuasiveness or reasoning they contain). Therefore, a new examination is necessary.  

Regarding PTSD, given that additional relevant documents are being sought on remand and a new examination is being provided, the Board finds that the issue of service connection for PTSD should be addressed in the new examination, to include discussion of all the stressors claimed by the Veteran.  

Regarding the issue of entitlement to nonservice-connected VA pension, as noted, the Veteran filed a timely NOD, but was not issued an SOC.  The claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take appropriate action, with the assistance of the Veteran as necessary, to obtain copies any records of in-service mental health treatment, evaluation, or hospitalization, including attempts to obtain the psychiatric evaluation noted as an enclosure in a November 1968 correspondence regarding the Veteran's discharge by reason of unsuitability.  

All attempts to obtain the records identified above must be documented in the claims file.  If AOJ cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal records would be futile.  

The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts it had made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must be given an opportunity to respond.

2.  After completing the development above and associating any additional records obtained with the claims file, the AOJ should have the Veteran scheduled for a VA examination with a psychiatrist or psychologist who has not previously treated or examined him in order to determine the nature and likely etiology of the claimed psychiatric disorder.  The examiner must be provided access to the claims file.  The examiner must review the claims file and document such consideration in the examination report.  The examiner is asked to:

(a) Provide a complete psychiatric examination and diagnose any acquired psychiatric disorders.  The examination report must include a discussion of whether the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder.  This discussion must address the claimed stressors identified by the Veteran, including:  any stressors identified during the examination; passing through the hanger-deck every day, seeing where the planes, agent orange, and munition were stored, and smelling a smell unlike any the Veteran had smelled before; an incident in which the Veteran helped to put out a fire on the flight-deck, heard the pilot yelling in pain, and vomited after the fire was put out; an atmosphere of prejudice aboard ship, including an incident where the Veteran and his friend got lost and someone used the "N word," that others laughed the day Martin Luther King, Jr. was killed, and that the Veteran's African American friend had a garbage can dropped on his head as he was walking up the stairs and the Veteran later read that he had died; and any relevant post-service incidents.  

The examination report must also address whether the following diagnoses are warranted: adjustment disorder with depressed mood, dysthymic disorder, intercurrent major depression, and alcohol dependency in early remission. 

(b)  For each and every diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the identified disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's period of active service.  

(c)  A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.  If the examiner determines that the Veteran has PTSD, the examiner must address which stressors are related to his current symptoms.  

4.  The AOJ also should furnish the Veteran a Statement of the Case, accompanied by notification of appellate rights, addressing the issue of entitlement to nonservice-connected VA pension.  Only if the Veteran timely perfects an appeal should this matter be returned to the Board for appellate consideration.

5.  After completing the action requested in paragraphs 1 through 3 and any other indicated development, the AOJ should readjudicate the claim of service connection for an innocently acquired psychiatric disability, to include PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


